 Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 1 of 23 PageID #: 1
Case 5:19-cr-00267-SMH-MLH Document 129 Filed 04/13/21 P ge 1 of 23 PagelD #: 509



                                       U.S. District Court
                          Western District of Louisiana (Shreveport)
             CRIMINAL DOCKET FOR CASE #: 5:19-cr-0Q267-SMH-MLH-3

    Case title: USA v. Jones et al Date Filed: 08/28/2019
                                            Date Terminated: 07/27/2020


    Assigned to: Chief Judge S
    Maurice Hicks, Jr
    Referred to: Magistrate Judge
    Mark L Hornsby


    Defendant (3)
    Daniel R Roach                     represented by J Broocks Greer , HI
    TERMINATED: 07/27/2020                           Law Office of J Broocks Greer
                                                     839 Kings Hwy Ste 230
                                                     Shreveport, LA 71104
                                                     318-671-4360
                                                     Fax: 318-671-4367
                                                     Email: jbg@,broocksgreerlaw.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: CJA Appointment


    Pending. Cpppts                                  Disposition
                                                     Defendant sentenced to 30 months imprisonment as
                                                     to Counts 5 and 13, to ran concurrently to each
                                                     other and concurrently with any sentence imposed
    FRAUD BY WIRE, RADIO, OR
                                                     in Docket Numbers C-229446A, C-229446,
    TELEVISION - Wire Fraud with
                                                     C-229444, and C-230313, 26th JDC, Benton,
    Forfeiture Notice
                                                     Louisiana; upon release from imprisonment,
    (5)                                              supervised release for a term of 3 years as to each of
                                                     Counts 5 and 13, to ran concurrently; $$1,817.70
                                                     Restitution; $200 Special Assessment

                                                     Defendant sentenced to 30 months imprisonment as
    PASSES COUNTERFEIT                               to Counts 5 and 13, to run concurrently to each
    OBLIGATIONS OR                                   other and concurrently with any sentence imposed
    SECURITIES - Possession of                       in Docket Numbers C-229446A, C-229446,
    Counterfeit Obligations of the                   C-229444, and C-230313, 26th JDC, Benton,
    United States with Forfeiture                    Louisiana; upon release from imprisonment,
    Notice                                           supe vised release for a term of 3 years as to each of
    (13)                                             Counts 5 and 13, to ran concurrently; $$1,817.70
                                                     Restitution; $200 Special Assessment


    Highest Offense Level (Opening )
    Felony


                                                                                                              1
 Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 2 of 23 PageID #: 2
Case 5:19-cr-00267-SMH-MLH Document 129 Filed 04/13/21 Page 2 of 23 PagelD #: 510




    Terminated Counts                                       Dis osition

    ATTEMPT AND CONSPIRACY
    TO COMMIT MAIL FRAUD -
    Conspiracy to Commit Bank                               Dismissed at sentencing proceedings held
    Fraud and Wire Fraud with                               7/20/2020
    Forfeiture Notice
    (1)
    FRAUD BY WIRE, RADIO, OR
    TELEVISION - Wire Fraud with                            Dismissed at sentencing proceedings held
    Forfeiture Notice                                       7/20/2020
    (3-4)
    FRAUD BY WIRE, RADIO, OR
    TELEVISION - Wire Fraud with                            Dismissed at sentencing proceedings held
    Forfeiture Notice                                        7/20/2020
    (6-9)
    CONSPIRACY TO DEFRAUD
    THE UNITED STATES -
    Conspiracy to Make, Possess and                          Dismissed at sentencing proceedings held
    Pass Counterfeit Obligations with                        7/20/2020
    Forfeiture Notice
    (10)

    Highest Offense Level
    /Terminated)

    Felony


    Complaints                                              Disposition

    None



    Plaintiff
    USA                                               represented by Leon Harrell Whitten
                                                                      U S Atto eys Office (SHV)
                                                                      300 Fannin St Ste 3201
                                                                      Shreveport, LA 71101-3068
                                                                      318-676-3600
                                                                      Email: Icon.whitten@usdoi.gov
                                                                      LEAD ATTORNEY
                                                                      A TTORNEY TO BE NOTICED
                                                                      Designation: Assistant US Attorney


     Date Filed         #   Page Docket Text

     08/28/2019         1        INDICTMENT as to Brandon C Jones (1) count(s) 1, 2, 10, 11, 12, Trinity T
                                 Smarr (2) count(s) 1, 10, 11, 12, Daniel R Roach (3) count(s) 1, 3-9, 10, 13,
                                 Nicholas D Keller (4) count(s) 1, 3-9. (crt,AdamsSld, K) (Entered:


                                                                                                                 2
 Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 3 of 23 PageID #: 3
Case 5:19-cr-00267-SMH-MLH Document 129 Filed 04/13/21 Page 3 of 23 PagelD #: 511



                         08/30/2019)
     08/28/2019    2     INDICTMENT WITH SIGNATURE filed under seal as to Brandon C Jones
                         (1), Trinity T Smarr (2), Daniel R Roach (3), Nicholas D Keller (4)
                         (crt,AdamsSld, K) (Entered: 08/30/2019)

     08/28/2019    5     DEFENDANT INFORMATION SHEET filed under seal as to Daniel R
                         Roach (3) (crt.AdamsSld, K) (Entered: 08/30/2019)

     08/28/2019    1     MINUTES for proceedings held before Magistrate Judge Mark L Hornsby:
                         GRAND JURY REPORT as to Brandon C Jones (1), Trinity T Smarr (2),
                         Daniel R Roach (3), Nicholas D Keller (4); Open Indictment. Warrant,Writ or
                         Summons to be issued at a later date. (Court Reporter: LCR, Shreveport -
                         Courtroom 3) (crt.AdamsSld, K) (Entered: 08/30/2019)

     08/28/2019   10     ARREST WARRANT Issued by Magistrate Judge Mark L Hornsby in case as
                         to Daniel R Roach (3). (crt,AdamsSld, K) Modified to unseal docket entry on
                         9/20/2019 (YocumSld, M). (Entered: 08/30/2019)

     09/13/2019   24     ORDER Appointing Panel Attorney as to Daniel R Roach (3): Appointment of
                         Attorney J Broocks Greer, III for Daniel R Ro ch as of 9/9/2019. Signed by
                         Magistrate Judge Mark L Hornsby on 9/9/2019. (crt,YocumSld, M) (Entered:
                         09/13/2019)
     09/13/2019   26     MOTION for Protective Order by USA as to Brandon C Jones (1), Trinity T
                         Smarr (2), Daniel R Roach (3), Nicholas D Keller (4). (Attachments: # 1
                         Proposed order)(aty,Whitten, Leon) (Entered: 09/13/2019), (QC'ed on
                         09/13/2019, by YocumSld , M)

     09/13/2019   27     ORAL MOTIONS to Appoint Counsel by Brandon C Jones (1), Daniel R
                         Roach (3), Nicholas D Keller (4). (crt,YocumSld, M) (Entered: 09/13/2019)

    09/13/2019    29     ORAL MOTIONS for Rule 16 Discovery by Brandon C Jones (1), Daniel R
                         Roach (3), Nicholas D Keller (4). (crt,YocumSld, M) (Entered: 09/13/2019)

    09/13/2019    30     ORAL MOTION for Reciprocal Rule 16 Discove y by USA as to Brandon C
                         Jones (1), Daniel R Roach (3), Nicholas D Keller (4). (crt,YocumSld, M)
                         (Entered: 09/13/2019)
    09/13/2019    31     ORAL MOTION for Detention by USA as to Brandon C Jones (1), Daniel R
                         Roach (3), Nicholas D Keller (4). (crt,YocumSld, M) (Entered: 09/13/2019)

    09/13/2019    32     MINUTES for proceedings held before Magistrate Judge Mark L Hornsby:
                         INITIAL APPEARANCE and ARRAIGNMENT as to Brandon C Jones (1)
                         Count 1,2,10,11,12 and Daniel RRoach (3) Count 1,3-9,10,13 and Nicholas
                         D Keller (4) Count 1,3-9 held on 9/13/2019. ORAL ORDER granting 27
                         Motion to Appoint Counsel as to Brandon C Jones (1), Daniel R Roach (3),
                         Nicholas D Keller (4). The Office of the Federal Public Defender is appointed
                         to represent the defendants or to recommend counsel to represent the
                         defendants in all further proceedings. ORAL ORDER granting 28 Motion to
                         Enroll Ashley Renee Martin as Appointed Counsel as to Brandon C Jones (1).
                         The Court confirmed the appointment of J Broocks Greer, II for Daniel Roach
                         and the appointment of Joseph S Woodley for Nicholas D Keller. PLEA
                         ENTERED: Not Guilty on all counts in which the defendants are named.
                         ORAL ORDERS granting 29 Motion for Rule 16 Discovery and granting 30
                         Motion for Reciprocal Rule 16 Discovery as to Brandon C Jones (1), Daniel R


                                                                                                         3
 Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 4 of 23 PageID #: 4
Case 5:19-cr-00267-SMH-MLH Document 129 Filed 04/13/21 Page 4 of 23 PagelD #: 512



                         Roach (3), Nicholas D Keller (4). Government to produce Initial Discovery by
                         9/18/2019. Motions due by 10/11/2019. Status Conference set for 10/18/2019
                         at 10:00 AM in chambers before Magistrate Judge Mark L Hornsby.
                         Defendants did not contest the gove ment's request for detention at this time
                         and reserved their right to a detention hearing if there circumstances change.
                         ORAL ORDER granting 31 Motion for Detention as to Brandon C Jones (1),
                         Daniel R Roach (3), Nicholas D Keller (4). (Court Reporter: LCR, Shreveport
                         - Courtroom 3) (crt,¥ocumSld, M) (Entered: 09/13/2019)

     09/16/2019   35     ORDER OF DETENTION PENDING TRIAL as to Daniel R Roach (3).
                         Signed by Magistrate Judge Mark L Hornsby on 9/16/2019. (crt,YocumSld,
                         M) (Entered: 09/16/2019)
     09/16/2019   37     ORDER granting 26 Motion for Protective Order as to Brandon C Jones (1),
                         Trinity T Smarr (2), Daniel R Roach (3), Nicholas D Keller (4). Signed by
                         Magistrate Judge Mark L Hornsby on 9/16/2019. (crt,YocumSld, M) (Main
                         Document 37 replaced on 9/16/2019) (YocumSld, M). (Entered: 09/16/2019)

     09/18/2019   39     ARREST WARRANT Returned Executed on 09/13/2019 as to Daniel R
                         Roach (3) and document filed under seal, (crt,YocumSld, M) (Entered:
                         09/20/2019)
     10/18/2019   46     ORAL MOTION to Continue Trial Beyond Speedy Trial Acts Deadline by
                         Brandon C Jones (1), Trinity T Smarr (2), Daniel R Roach (3), Nicholas D
                         Keller (4). (crt,YocumSld, M) (Entered: 10/23/2019)

     10/18/2019   47     MINUTES for proceedings held before Magistrate Judge Mark L Ho sby:
                         STATUS CONFERENCE as to Brandon C Jones (1), Trinity T Smarr (2),
                         Daniel R Roach (3), Nicholas D Keller (4) held on 10/18/2019. ORAL
                         ORDER granting 46 Motion to Continue Trial Beyond Speedy Trial Acts
                         Deadline as to Brandon C Jones (1), Trinity T Smarr (2), Daniel R Roach (3),
                         Nicholas D Keller (4). The Court finds that the ends of justice served by
                         granting this continuance outweigh the public's and Defendant's rights in a
                         speedy trial. Jury Trial set for 2/18/2020 at 8:30 AM in Shreveport, Courtroom
                         1 before Chief Judge S Maurice Hicks Jr. See pdf image associated with
                         Scheduling Order, (crt,YocumSld, M) (Entered: 10/23/2019)

     10/22/2019   48     SCHEDULING ORDER as to Brandon C Jones (1), Trinity T Smarr (2),
                         Daniel R Roach (3), Nicholas D Keller (4): Pretrial Conference set for
                         1/9/2020 at 3:00 PM in chambers before Chief Judge S Maurice Hicks Jr. Jury
                         Tri l set for 2/18/2020 at 8:30 AM in Shreveport, Courtroom 1 before Chief
                         Judge S Maurice Hicks Jr. Plea Agreement due by 12/19/2019. Foreseeable
                         Issues, Voir Dire and Pattern Jury Inst uctions due by 12/19/2019. Signed by
                         Magistrate Judge Mark L Hornsby on 10/21/2019. (crt,YocumSld, M)
                         (Entered: 10/23/2019)
     11/01/2019   49     ELECTRONIC MINUTE ENTRY as to Daniel R Roach (3): Change of Plea
                         Hearing set for 11/25/2019 02:00 PM in Shreveport, Courtroom 1 before Chief
                         Judge S Maurice Hicks Jr. Signed by Chief Judge S Maurice Hicks, Jr on
                         11/1/2019. (crt,McDonnell, D) (Entered: 11/01/2019)

     11/25/2019   56     MINUTES for proceedings held before Chief Judge S Maurice Hicks, Jr:
                         CHANGE OF PLEA HEARING as to Daniel R Roach (3) held on 11/25/2019.
                         PLEA ENTERED: Guilty Counts 5 and 13. Guilty plea accepted. Presentence
                         investigation report ordered. Sentencing set for 4/1/2020 02:00 PM in


                                                                                                          4
 Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 5 of 23 PageID #: 5
Case 5:19-cr-00267-SMH-MLH Document 129 Filed 04/13/21 Page 5 of 23 PagelD #: 513



                         Shreveport, Courtroom 1 before Chief Judge S Maurice Hicks Jr. Defendant
                         remanded to the custody of the U S Marshal. (Court Reporter: Marie Moran
                         Runyon) (crt,Reeves, T) (Entered: 11/26/2019)

     11/25/2019   57     ORAL ORDER OF REFERRAL to Probation for Pre-Sentence Investigation
                         and Report as to Daniel R Roach (3). Signed by Chief Judge S Maurice Hicks,
                         Jr on 11/25/2019. (crt,Reeves, T) (Entered: 11/26/2019)

     11/25/2019   58     PLEA AGREEMENT Accepted as to Daniel R Roach (3) (Attachments: # 1
                         Affidavit of understanding, # 2 Factual basis for guilty plea, # 3 Elements of
                         offense)(crt,Reeves, T) (Entered: 11/26/2019)

     03/16/2020   76     ELECTRONIC MINUTE ENTRY as to Daniel R Roach (3): Due to the
                         COVID-19 Pandemic and taking into consideration atters of public health,
                         sentence scheduled for 04/01/2020 at 2:00 PM is CONTINUED and will be
                         RESET by further Order of this Court.Signed by Chief Judge S Maurice
                         Hicks, Jr on 3/16/2020. (crt,McDonnell, D) (Entered: 03/16/2020)

     04/17/2020   84     MOTION for Release from Custody Pending Sentencing by Daniel R Roach
                         (3). Motions referred to Mark L Hornsby. Motion Ripe Deadline set for
                         4/17/2020. (Attachments: # 1 Proposed order)(aty,Greer, J) Modified text on
                         4/17/2020 (YocumSld, M). (Entered: 04/17/2020), (QC'ed on 04/17/2020, by
                         YocumSld , M)

     04/17/2020          Motions Transferred as to Daniel R Roach (3) regarding 4 MOTION for
                         Release from Custody Pending Sentencing. Motions referred to Chief Judge S
                         Maurice Hicks, Jr. (crt,YocumSld, M) (Entered: 04/17/2020)

     04/20/2020   £5     MINUTE ENTRY as to Daniel R Roach (3) re 84 MOTION for Release from
                         Custody Pending Sentencing filed by Daniel R Roach. Government's
                         Response due by 4/24/2020. Signed by Chief Judge S Maurice Hicks, Jr on
                         4/20/2020. (crt,YocumSld, M) (Entered: 04/20/2020)

     04/22/2020   82     MEMORANDUM in Opposition by USA as to Daniel R Roach (3) re 84
                         MOTION for Release from Custody Pending Sentencing (aty, Whitten, Leon)
                         (Entered: 04/22/2020), (QC'ed on 04/22/2020, by YocumSld , M)

     05/27/2020   106    MEMORANDUM ORDER denying 84 Motion for Release from Custody
                         Pending Sentencing as to Daniel R Roach (3). Signed by Chief Judge S
                         Maurice Hicks, Jr on 5/27/2020. (crt,YocumSld, M) (Entered: 05/28/2020)

    06/11/2020    107    ELECTRONIC MINUTE ENTRY as to Daniel R Roach (3): The Sentencing
                         Hearing in this matter is RESET for 6/30/2020 at 03:00 PM in by video
                         conference before Chief Judge S Maurice Hicks Jr, as sentencing cannot be
                         further del yed without serious harm to the interests of justice. Instr ctions for
                         the video conference will be emailed to each party. This proceeding will
                         originate in Courtroom One of the Tom Stagg United States Court House and
                         is open to the public. The public may also access the hearing via video
                         conference. If the public and/or media wish to observe the hearing via video
                         conference, please email Hicks VTC@lawd.uscourts.gov. The access
                         information will then be emailed to the requesting party. However, those who
                         are granted remote access to proceedings are reminded of the general
                           rohibition against photographing, recording, and rebroadcasting of court
                         proceedings. Violation of these prohibitions may result in sanctions, including
                         removal of court issued media credentials, restricted entry to future hearings,


                                                                                                              5
 Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 6 of 23 PageID #: 6
Case 5:19-cr-00267-SMH-MLH Document 129 Filed 04/13/21 Page 6 of 23 PagelD # 514



                         denial of entry to future hearings, or any other sanctions deemed necessary by
                         the Court. Defense counsel is responsible for notifying and sharing access
                         information with the Defendant's family. The Government is responsible for
                         notifying and sharing access infor ation with any victim(s). Signed by Chief
                         Judge S Maurice Hicks, Jr on 6/11/2020. (crt,McDonnell, D) (Entered:
                         06/11/2020)
     06/30/2020   109    ELECTRONIC MINUTE ENTRY as to Daniel R Roach (3): The Sentencing
                         Hearing scheduled in this matter for 06/30/2020 at 3:00 via VTC is
                         CONTINUED and will be RESET by further order of the Court. Signed by
                         Chief Judge S Maurice Hicks, Jr on 6/30/2020. (crt,McDonnell, D) (Entered:
                         06/30/2020)
     07/06/2020   110    ELECTRONIC MINUTE ENTRY as to Daniel R Roach (3): Sentencing set
                         for 7/20/2020 02:00 PM by video conference before Chief Judge S Maurice
                        Hicks Jr as sentencing cannot be further del yed without serious harm to the
                        interests of justice. Instructions for the video conference will be emailed to
                        each party. This proceeding will originate in Courtroom One of the Tom Stagg
                        United States Court House and is open to the public. The public may also
                        access the hearing via video conference. If the public and/or media wish to
                        observe the hearing via video conference, please email
                        Hicks_VTC@lawd.uscourts.gov. The access information will then be emailed
                        to the requesting party. However, those who are granted remote access to
                        proceedings are reminded of the general prohibition against photographing,
                        recording, and rebroadcasting of court proceedings. Violation of these
                        prohibitions may result in sanctions, including removal of court issued media
                        credentials, restricted entiy to future hearings, denial of entry to future
                        hearings, or any other sanctions deemed necessary by the Court. Defense
                        counsel is responsible for notifying and sharing access information with the
                        Defendant's family. The Government is responsible for notifying and sharing
                         access information with any victim(s). Signed by Chief Judge S Maurice
                         Hicks, Jr on 7/6/2020. (crt,McDonnell, D) (Entered: 07/06/2020)

     07/20/2020   113   WAIVER/CONSENT to Proceed by Videoconference or Telephone During
                        Covid-19 E ergency by Daniel R Roach (3). (crt,YocumSld, M) (Entered:
                         07/27/2020)
    07/20/2020    114   MINUTES for proceedings held before Chief Judge S Maurice Hicks, Jr:
                        SENTENCING held on 7/20/2020 for Daniel R Roach (3). Count(s) 5, 13:
                        Defendant sentenced to 30 months imprisonment as to Counts 5 and 13, to run
                        concurrently to each other and concurrently with any sentence imposed in
                        Docket Numbers C-229446A, C-229446, C-229444, and C-230313, 26th
                        JDC, Benton, Louisiana; upon release from imprisonment, supervised release
                        for a term of 3 years as to each of Counts 5 and 13, to ran concurrently;
                        $$1,817.70 Restitution; $200 Special Assessment. Count(s) 1, 3-4, 6-9, 10:
                        Dismissed at sentencing proceedings held 7/20/2020. If defendant wishes to
                        appeal, J Broocks Greer, III shall file the Notice of Appeal. The Federal Public
                        Defender's Office will be appointed to prosecute the Notice of Appeal.
                        Defendant remanded to the custody of the U S Marshal. (Court Reporter:
                        Marie Moran Runyon) (crt,YocumSld, M) (Entered: 07/27/2020)

    07/27/2020    115   JUDGMENT as to Daniel R Roach (3). Count(s) 5, 13: Defendant sentenced
                        to 30 months imprisonment as to Counts 5 and 13, to ran concurrently to each



                                                                                                           6
 Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 7 of 23 PageID #: 7
Case 5:19-cr-00267-SMH-MLH Document 129 Filed 04/13/21 Page 7 of 23 PagelD #: 515



                         other and concurrently with any sentence imposed in Docket Numbers
                         C 229446A, C-229446, C-229444, and C-230313, 26th JDC, Benton,
                         Louisiana; upon release from imprisonment, supervised release for a term of 3
                         years as to each of Counts 5 and 13, to run concurrently; $$1,817.70
                         Restitution; $200 Special Assessment. Count(s) 1, 3-4, 6-9, 10; Dismissed at
                         sentencing proceedings held 7/20/2020. Defendant remanded to the custody of
                         the U S Marshal. Signed by Chief Judge S Maurice Hicks, Jr on 7/27/2020.
                         (crt,YocumSld, M) (Entered: 07/27/2020)

     07/30/2020   119    WAIVER of Appeal by Daniel R Roach (3) (aty,Greer, J) (Entered:
                         07/30/2020), (QC'ed on 07/30/2020, by YocumSld , M)
     12/22/2020   126    REQUEST for Modifying the Conditions or Term of Supervision with
                         Consent of the Offender submitted by U S Probation and ORDER approving
                         modification of conditions as noted as to Daniel R Roach (3). Signed by Chief
                         Judge S Maurice Hicks, Jr on 12/17/2020. (crt,YocumSld, M) (Entered:
                         12/22/2020)
     12/22/2020   127    WAIVER of Hearing to Modify Conditions of Supervised Release by Daniel
                         R Roach (3). (crt,YocumSld, M) (Entered: 12/22/2020)

     04/13/2021   128    SUPERVISED RELEASE JURISDICTION TRANSFERRED to Eastern
                         District of Texas as to Daniel R Roach (3). Transmitted Transfer of
                         Jurisdiction form, with certified copies of indictment, judgment and docket
                         sheet, (crt,YocumSld, M) (Entered: 04/13/2021)



                                                                     Clerk s Office
                                                                    7 A True Copy


                                                                     April 13, 2021



                                                               D tyQerkjUl E iictCDUft
                                                                  Weste District of Louisiana
                                                                      ' Shrevep rt A'1




                                                                                                         7
Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 8 of 23 PageID #: 8
Cas€5sfe9Scl®©2W I HI lIBbc(I 1 FBete(fl)«m9 iifaJS P8gffi|®®l 516
                                                                                                   co

 RECEIVED
    AUG 2 8 2019                   UNI ED STATES DISTRICT COURT
    TONY R. MOOSE CLERK
                                   WESTERN DISTRICT OF LOUISIANA
WESTERN DIS RICT©? tt)UISIANA           SHREVEPORT DIVISION
    SHREVEPORT LCWIANA


     UNITED STATES OF AMERICA
                                                          5:19-cr-00267
     VERSUS
                                                          Chief Judge Hicks
     BRANDON C. JONES (1)                                Magistrate Judge Hornsby
     TRI ITY T. SMARR (2)
     DANIEL R. ROACH (3)
     NICHOLAS D. KELLER (4)

                                                INDICTMENT
       HE GRAND JURY CHARGES:
                                                   Count One
                                Conspiracy to Commit Bank Fraud and Wire Fraud
                                                [18 U.S.C. § 1349]

                                                 Introduction

     1. Capital One Bank ( Capital One ), Barksdale Federal Credit Union ( BFCU ), Home

     Federal Bank ( Home Federal ), and Community Bank of Louisiana ( Community Bank ),

    referred to collectively as the banks, were financial institutions whose deposits were

    insured by the Federal Deposit Insurance Cor oration. The banks have branches located in

    the Western District of Louisiana.

    2. Certegy is a corporation that provides payment services, including check verification.

    When a check is processed using Certegy, the merchant scans the check to st rt the payment

    process. The passer s personal identifying information alon with the check’s bank account

    number and outin number are then sent electronically to one of Certe y’s two se vers

    loc ted in St. Petersbur , Florida or Brown Deer, Wisconsin. Certegy then electronically

    compares the check to its database and electronically sends an “accept or “decline code back
Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 9 of 23 PageID #: 9
Cas£5s M®02W MHH L[I>bc[lmeuTitri 1 FKte(fl)-®aWlL9 2)fa£3 P8g ®[ 2 517
                                                                                                  CD




  to the merchant. Certegy suffers the financial loss if a c eck is eventually returned for

  i sufficient funds or as counterfeit, among other thin s.

  3. Depending on the merch nt s financial institution, af er Certegy has provided the

  electronic accept code, the merchant electronically or manually sends the check to its bank

  for eposit. The merchant s financi l institution then electronically sends the information to

  t e c eck writer’s financial institution to fund the check. If   check is not funded, this

  information is sent electronically back to the merchant. The merc ant then returns the

  unfunded check to Certe y who suffers the financial loss.

  4. Shreveport Ener y Tennis Association ( Tennis Associ tion ) is a non-profit corporation

  based in Shreveport, Louisiana. Tennis Association maintained     bank account with Capital

  One.


  5. Dart Investments LLC ( Dart ) is a company based in Shreveport, Louisiana. Dart and

  its e ber(s), who also resided in Caddo Parish, Louisian , maint ined a bank account with

  Home Fede al.

  6. Person 1 (T.B.) is a resident of Caddo P rish, Louisiana who maintained an account at

  BFCU.

                                        The Conspiracy

  7. Be innin on a date unknown, but no later than on or bout September 6, 2018, and

  continuin until on or about October 16, 2018, in the Western District of Louisiana and

  elsewhere, the defendants, Brandon C. Jones, Trinity T. Smarr, Daniel R, Ro ch, nd

  Nicholas D. Keller, and others known and unknown to the Grand Jury, did knowin ly

  combine, conspire, confederate, and a ree with each other, to commit offenses a ainst the

  United States, to wit: Knowin ly execute and attempt to execute a scheme and artifice to

  defraud and to obtain any moneys, funds, credits, assets, and other property under the

  custody and control of a fin ncial institution by means of materi lly false and fraudulent

                                               2
Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 10 of 23 PageID #: 10
CaseC& f§ l0Q2 026 mHMDdciIBniSQilnli2)9t lFi|giile( i BS28n9P gM3aB2S R MD ?3 518
                                                                                                     o


   pretenses, representations, and promises, in violation of Title 18, United States Code, Section

   1344; and knowingly devise a scheme and artifice to defraud and to obtain money and

   property, by means of m terially false and fraudulent pretenses, representations and

   promises, and for the purpose of executin such scheme and artifice, to cause to be

   transmitted by means of wire communications in interstate commerce, writin s, signs,

   si nals, pictures, and sounds, in violation of Title 18, United St tes Code, Section 13 3.

                                      Object of the Conspiracy

   8. The primary object of the conspiracy and the scheme and rtifice to defraud was to

   obtain monies to which the coconspirators were not entitled utilizin counterfeit checks.

                             Manner and Mea s/Scheme a d Artifice

   9. The defendants, Brandon C. Jones, rinity . Smarr, Daniel R. Roac , and

   Nicholas D. Keller, an others known and unknown to the Grand Jury, utilized the

   followin manners and means, among o hers, in the Western District of Louisiana:

             a. It was a part of the conspiracy and the scheme and artifice to def aud that the

                 coconspirators obtained means of identification and account information of

                 other pe sons and businesses.

             b. It was further part of t e conspiracy and the scheme and artifice to defraud

                 that the coconspir tors ade and caused to be made for ed and counterfeit

                 checks.

             c. It was further part of the conspiracy and the scheme and artifice to defraud

                 that the coconspirators made the for ed nd counterfeit checks payable to

                 fictitious and ac ual individuals.

             d. It was further part of t e conspiracy and the scheme and artifice to defraud

                that the coconspirators ne otiated the counterfeit checks for cash u ilizing

                fraudulent identifications.

                                                 3
Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 11 of 23 PageID #: 11




              e. It was further part of the conspiracy and the scheme and artifice to defraud

                  that the coconspirators negoti ted the counterfeit checks for funds to purchase

                  goods at various retailers.

                                                Overt Acts

   10. To accomplish the object of the conspiracy, coconspirators did commit numerous overt

    cts in furtherance of the conspiracy and the scheme and rtifice to defraud, amon which

   were the follo in :

              a. In furtherance of the conspiracy, and to accomplish the objects of the

                 conspiracy, the lle ations in Counts 2-9 are inco por ted by reference as

                 thou h fully set forth herein as overt acts.

   All in violation of Title 18, United States Code, Section 1349.

                                             Count 2
                                            Bank Fraud
                                        [18 U.S.C. § 1344(1)]

   1. The alle ations of Count 1 are inco porated by reference as though set forth in full

   herein as the scheme nd artifice to def au .

   2. On or about September 8, 2018, in the Western District of Louisi na, defendant

   Brandon C. Jones, for the purpose of executin the aforesaid scheme and artifice to defraud

   and to obtain money, funds, assets, and credits o ned by o under the control of Capital One

   Bank by means of false pretenses, representations, and promises, did knowin ly and willfully

   obtain money, funds, assets and credits of Capital One Bank by cashin a counterfeit

   Shreveport Ener y Tennis Association check bearin Shreveport Ener y Tennis Association s

   account endin in 4579, as fu ther described below:

    Count   Defendant       Date       Location          Alleged Issuer       Issuer s Bank   Amount

   2        Brandon Jones   09/08/18   Capital One       Tennis Association   Capital One     $2,316




                                                     4
Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 12 of 23 PageID #: 12
Cas6C 10Q Q26Wgi HHMadcia®moinlia9t lFiieM0BM19P ffigK5a62S R gg fflDftS 520



   All in violation of Title 18, United States Code, Sections 1344(1) a d (2).

                                                    Counts 3-9
                                                  Wire Fraud
                                               [18 U.S.C. § 1343]

   1. The allegations of Count 1 are incorporated by reference as thou h set forth in full

   herein as the scheme and artifice to defraud.

   2. On or about the dates liste below, in the Western District of Louisiana, for the purpose

   of executin and attempting to execute a scheme and artifice to defraud, and to obtain money

   and property by means of materially false and fraudulent pretenses, promises, and

   representations, the defendants listed below, knowin ly caused or attempted to cause to be
                                                                                            l


   transmitted by means of ire communications in interstate commerce, writings, signs,

   si nals, pictures, and sounds as described belo :

   3. All counterfeit checks when passed ere p ocessed through the Certe y servers in

   either St. Petersburg, Florida, or Brown Deer, Wisconsin.


    Count   Defendant         Date       Location               Bank Account     Amount

    3       Nicholas Keller   09/13/18   Big Lots               BFCU             $189.17
                                         3145 E. Texas Street
                                         Bossier City, LA

   4        Nicholas Keller   09/16/18 Big Lots                 BFCU             $237.48
                                         3145 E. Texas Street
                                         Bossier City, L
   5        Daniel Roach      09/21/18   Academy Sports         Home Federal     $399.41
                                         2801 Beene Blvd
                                         Bossier City, LA
   6        Nicholas Keller   09/23/18   Acade y Sports         Community Bank    311.35
                                         2801 Beene Blvd
                                         Bossier City, LA
   7        Nicholas Keller   09/23/18   Acade y Sports         Home Federal     $122.27
                                         2801 Beene Blvd
                                         Bossier City, LA
   8        Daniel Roach      09/23/18   Academy Sports         Home Federal     $169.62
                                         2801 Beene Blvd
                                         Bossier City, LA
   9        Daniel Roach      09/24/18   Acade y Sports         Home Feder l     $388.40
                                         2801 Beene Blvd
                                         Bossier City, LA



                                                        5
Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 13 of 23 PageID #: 13
CaseC&l® rl092W0S(> gm HMDdcL[Eraffioinl )9t lFiieM0B«19PS§ffigi36a62® n © 6 521




   All in violation of Title 18, United States Co e, Section 1343.

                                              Count 10
                  Conspiracy to Make, Possess, and Pass Counterfeit Obligations
                                           [18 U.S.C. § 371]

                                            The Conspiracy

   1. Beginnin on a date unknown, but no later than on or about September 9, 2018, and

   continuin until on or about September 13, 2018, in the Western District of Louisiana and

   elsewhere, the defendants, Brandon C, Jones, Trinity T. Smarr, and Daniel R. Roach,

   and others known and unknown to the G and Jury, did knowin ly combine, conspire,

   confede ate, nd agree with each other, to commit offenses a ainst the United States, that

   is: with the intent to def aud, falsely aking, for in , and counterfeiting obli ations of the

   United States, in violation of Title 18, United States Code, Section 471; and ith the intent

   to defraud, possessin , utterin , and passin counterfeit obligations of the United States and

   dealin in counterfeit obli ations and secu ities, in violation of Title 18, United States Code,

   Section 472.

                                      Object of the Conspiracy

   2. The primary object of the conspiracy was to make, ossess, utter, and pass counterfeit

   Federal Rese ve Notes and to obtain property to which they were not entitled.

                                          Manner and Means

   3. To accomplish the object of the cons iracy, the coconspir tors and others known and

  unknown to the Grand Jury would create and manufacture counterfeit obli ations or

  securities of the United St tes.

  4. It was fu ther part of the conspiracy that the coconspirators would possess and pass the

  counterfeit obli ations for property.




                                                 6
Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 14 of 23 PageID #: 14




                                             Overt Acts

   5. The coconspirators and others known an unknown o the Grand Jury performed and

   caused to be performed the overt acts contained in Counts 11-13, which are incorporated by

   reference as overt acts in furtherance of the conspiracy.

   6. All in violation of Title 18, United States Code, Section 371.

                                           Count 11
                   Counterfeiting and Forging Obligations of the United States
                                        [18U.S.C. § 471]

   1. The alle ations of Count 10 are incorporated by reference as thou h set forth in full

   herein.

   2. Be innin on a date unknown, but no later than on or about September 9, 2018, and

   continuin until on or about September 13, 2018, in the Western District of Louisiana, the

   defendants, Brandon C. Jones and Trinity T. Smarr, with the intent to defraud, falsely

   made, for ed, and counterfeited an obligation and other securities of the United States, that

   is: $100 Federal Reserve Notes, $50 Federal Reserve Notes, $10 Federal Reserve Notes, nd

   $1 Federal Reserve Notes. All in violation of Title 18, United States Code, Section 471.

                                           Count 12
                    Possession of Counterfeit Obli ations of the United St tes
                                       [18 U.S.C. § 472]

   1. The alle ations of Count 10 re incorporated b reference as thou h set forth in full

   herein.

   2. Be innin on a date unknown, but no later than on or about September 9, 2018, nd

   continuin until on or about September 13, 2018, in the Western District of Louisi na, the

   defendants, Brandon C. Jones and Trinity T. Smarr, with the intent to defraud, possessed

  falsely m de, for ed, and counterfeited obli ations and other securities of the United States,

  that is: $100 Federal Reserve Notes, $50 Federal Reserve Notes, $10 Federal Rese ve Notes,

  and $1 Federal Reserve Notes. All in viol tion of Title 18, United States Code, Section 472.

                                                 7
Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 15 of 23 PageID #: 15
Cas0    il0Q26(70S6WS™M[Mci ®©oiril lFilEtfe(£M0BM19Pcf gK8a62S 523
                                                                                                     ID




                                           Count 13
                     Possessio of Counterfeit Obligations of the United Sta es
                                       [18U.S.C. § 472]

   1. The alle ations of Count 10 are incorporated by eference as though set forth in full

   herein.

   2. Be innin on a date unknown, but no later than on or about September 9, 2018, in t e

   Western District of Louisiana, the defendant, Daniel R. Roach, with the intent to defraud,

   possessed, passed, and uttered falsely made, forged, and counterfeited obli ations and other

   securities of the United States, that is: $100 Federal Reserve Notes. All in violation of Title

   18, United States Code, Section 472.

                                        Forfeiture Notice

   1. The alle tions in Counts 1-13 of this Indictment re incorporated by reference for the

   purpose of alle in forfeiture pursu nt to Title 18, United States Code, Sections 982(a)(2),

   981(a)(1)(C), and Title 28, United States Code, Section 2461(c).

   2. Upon conviction of an offense set forth above, the defendants, Brandon C. Jones,

   Trinity T. Smarr, Daniel R. Roach, and Nicholas D. Keller, shall forfeit to the United

   States of America, pursuant to Title 18, United States Code, Sections 982(a)( ) and

   981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any property, real or personal,

   constitutin or derived from roceeds the defendants obtained directly or indirectly as the

  result of said violations s set forth in this Indictment.

   3. The United States of American shall be entitled to forfeiture of substitute prope ty,

  pursuant to Title 1, United States Code, Section 853(p), as incorporated by Title 18, United

  States Code, Sections 982(b)(1) and 981(b)(1), and itle 28, United States Code, Section

  2461(c), if any of the property described above, as a result of any act or omission of the

  defendants:

                                                 8
Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 16 of 23 PageID #: 16
CaseC&Sf9 £flQQ2OTQ2( fHgtmMadcia®aoSrtl §)t lFilEilte(M0B222119Pd§fflgt69o(6123 R&agffiE 524
                                                                                                CD




              a. cannot be located upon the exercise of due diligence;

              b. has been transferred or sold to, or deposited with, a third party;

              c. has been placed beyond the jurisdiction of t e Court;

              d. h s been substantially diminished in value; or

              e. has been commingled with other property, which cannot be divided without

                  difficulty,

    4. All pursuant to 18 U.S.C. §§ 981 and 982, 21 U.S.C. § 853, and 28 U.S.C. § 2461(c).



   A TRUE LLtn                                       DAV C. JOSEPH
                                                     United St tes Attorney

                                                     Or
            dte-Y FOREPERSON                         Leon H. Whitten (La. Bar No. 36724)
                                                     Assistant United States Attorney
                                                     300 Fannin Street, Suite 3201
                                                     Shreveport, Louisian 71101
                 Clerk s Office-                     (318) 676-3600
                     A True Copy

                     i j] 13, 2021 li


              uLh e Jjfgctwi
            Deputy Clerk, U. Sl jn rict Court
              Western District ofLouisiatia
                   ' Shreveport, LA




                                                 9
        Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 17 of 23 PageID #: 17
       CaSasfe: -<fl«(W6S W MH_HD(Kaa]fflmferll2B13=ilgife® l0ra 12OPd?]agfe71j3(b2S R gg*MD#47325
AO 245B (Rev. 09/19 - WDLA) J dgment in a Criminal Case
            Sheet I



                                         United States District Court
                                                          Western District of Louisiana

                                                              Shreveport Division

             UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                  v.


                                                                                Case Number: 5:19CR-00267-3
                     DANIEL R ROACH
                                                                                USM Number: 21289-035

                                                                                .1 Broocks Greer, III
                                                                                Defen a t s Attorney
THE DEFENDANT:
[ I pleaded g ilty to count(s) 5 and 13 of the Indictment

     pleaded nolo contendere to count(s)
     which as accepte by the cou t.

       a found guilty on count(s)
     after a lea of not guilty.

The de endant is adjudicated guilty of these offenses:

Title & Section     Nature of Offense                                                                               Offense Ended             Count
18:1343             Fraud By Wire, Radio, Or Television - ire Fraud ith Forfeiture Notice                              10/16/2018
18:472              Passes Counterfeit Obligation Or Securities - Possession Of Counterfeit                            10/16/2018
                    Obligations O The United States With Forfeiture Notice




      The defendant is sentenced as provided in pa e 2 through 6 of thi jud ment. The sentence is imposed pursuant to
the Sentencing Refor Act of 1984.

      The de endant h s been found not guilty on count(s)

KI Count(s)                                                 is KI are ismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence
or mailin address until all fine , restitution, costs, and pecial assessments imposed by thi judgment are fully paid. If ordered to pay restitution
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          J ly 20, 2020
                                                                        Dale of Jinposilioo of J smenl


                  copy rr                                               Sfarimuri   ol .lu ne
                  DATE
                     by:                                                                S. MAURICE HICKS, J ., United Slates District Judge
                                              A True Copy               Name of J         dge             itle       ol'.IiKlge



                                           April 13, 2021               Date



                                       M                    yw
                                       Epnity Clerk u s Eyfrict Court
                                       Weste District of Louisiana
                                            ' Shreyeport, LA 1
      Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 18 of 23 PageID #: 18

          Sheet 2 Impi'isonmcnl


                                                                                                                           Judgment f tigc 2 <>1 6
DEFENDANT:                DANIEL R ROACH
CASE NUMBER: 5:19-CR-00267-3


                                                          IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: 30 mortlh(s) as to each of Counts 5 and 13, ter s to un concurrent. This sente ce is to co ence immediately and shall
rtm concu rently with any sentence to be imposed in Docket Numbers C -229ZI46A, C-229446, C-229444, an C-230313, 26lh Judicial
District Court, Benton Louisiana.




           The court makes the following ecom endations to the Bure u of Prisons:




   (XJ The defendant is remanded to the custody of the United States Marshal.

           The defendant shall surrender to the United States Marshal for this district:

              at            a.m.                     .m.           on


              as notified by the United States arshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

              before 2 . . on

              as notified by the United States Marshal.

              as notified by the Probation or Pretrial Services Office.



                                                                RETURN
I h ve executed this judgment as follows:




       Defendant delivered on                                                         to

                                                 , with a certified copy of this judgment.


                                                                                                UNITED STA ES MARSHAL


                                                                          By
                                                                                             DEPUTY UNIT D STAT S MARSHAL.
            Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 19 of 23 PageID #: 19

                 Sheet 3 S ervised Release


                                                                                                                                                        J dgnicnl Page 3 offi
   DEFENDANT:                       DANIEL R ROACH
   CASE NUMBER:                     5:19-CR-00267-3

                                                                  SUPERVISED RELEASE
     Upon release from imprisonment, y u will be on su ervised release for a te m of: th ee (3) year as to each of Counts 5 and 13, to be se ed
     concu ently.

                                                        MANDATORY CONDITIONS (MC)
      1. You must not commit another fe e al, state o local c ime.
     2. You must not unlawfully possess a cont olled substance.
       . You must efrain from any unlawful use of a controlle substance. You must sub it to one drag test within 15 days of release from imp isonment
           and at least t o periodic drug tests there fter, as determined b the court.
     4. The above rug testing con ition is suspended, based on the co rt s etermination that o pose a low risk of future substance abuse, (check
                  ifapplicable)
     5. K You must ake estitution in accordance with 18 U.S.C. §§ 366 and 3663A or any other statute authorizing a sentence of re titution, (cheek
                   if a plicable)
     6. El You must cooperate in the collection of ONA as directed by the robation officer, (check if applicable)
     7. You mu t comply with the requi e ents of the Sex Offen er Registration and Notification Act (34 U.S.C. § 20901 ,el .w</.) s directed by the
                  p obation office , the Bureau of Prisons, or any state sex offende regi t ation agency in which you reside, ork, a e a student, o we e
                  convicted of a quttli lying offense, (check if applic ble)
     8. You must participate in an ap roved program fo domestic violence, (check if applic ble)
     9. The passport restriction imposed at the time of initial release is hereby suspended, and de en nt passport is ordered eleased to
              defendant s attorney, (chec if pplicable)
      10.   he assport restriction imposed at the ti e of initial relea e is continue , an defendant’s asspo t is ordered transferred to the
                U. S. Department of Stale., (check if plic ble)
      11. You mu t co ply with the tandard conditions that have been adopted by this court as well as any other conditions on the attached pa e.
                                         STANDARD CONDITIONS OF SUPERVISION (SC)
As part of your supe vised release, you must comply with the following standard conditions of su e vision. These c nditions are imposed because they
establish the ba ic expectation fo your behavior while on super ision and identify the minimu tools needed by p obation officers to keep informed, eport
to the court about, and bring about improvements in your con uct and condition.
   I You must report to the probation office in (he federal j dicial district where yo are authorize to reside ithin 72 hours of your release from i prison ent, unless the
         probation officer instructs you to report to a different robation office or within a diITerent time frame.
   2. Aller initiall reporting to the probation office, you will recei e instructions front the court or the robation o ficer about how and hen you must report to the probation
         officer, and you ust report to the p obation officer s instructed.
   3. You must not kno ingly leave the federal judicial district here you arc authorized to reside without first getting permission from the court or the robation officer.
  <1. You ust answer tr thfully the question asked by your p obation officer.
  5 You mu t live at a place appro ed by the probation office . If you plan to change where you live or anything about your living tu an entents ( uch us the people you live
       with), you must notify the probation o ficer at least 10 days before the change. Il'notifying the probation officer in advance is not o sible due to unanticipate
       circum tances, you ust notify the probation officer ithin 72 hour of becoming a are o a change or expected change.
       You ust allo the robation officer to visit you al an time at your home or el e here, and you must permit the probation officer to take any ite s rohibited by the
       conditions o your supervision that he or she obser es in plain vie .
  7, You ust work full li e (at least 30 hours er eek) at a la ful ty e of e ployment, unless the robation officer excuses you from doing so. If you do not ha e full-ti e
       em loyment you must t y to find ull-ti e e ployment, unless the probation officer excu es you from doin so. If you lan to change here you work o anythin about
       yo r ork (s ch as yo r positio o your job res onsibilities), you m st notif the robation o ficer al least 10 days before the change. If notifying tire probation officer nt
       least It) day in a vance is not possible due to unantici ated circ mstances, you must notify the probation officer withi 72 hours of beco ing a a e of a chruige or
      expected change.
  g You must not com unicate or interact ith someone you kno is engaged in criminal acti ity. If you kno so eone hits been convicted ol a felony, you must not
         kno ingly co municate or interact ith that person without first gettin the per ission of the probation officer.
  9. If you a e arrested or questioned by a la enforcement officer, you must notify the probation officer ithin 7 hours.
 I o You must not own, possess, o have acce s to a firearm, am unition, destructi e device, or dan erous ea on (i.e., anythin that as desi ned, or wa modifie for, the
       specific rpose of causing bodily injury or death to another erson s ch as nunchaktis or tasers).
 II You must not act or ake an agreement with a la enforce ent agency to act as a confidential human source or informant ithout first etting the permission o the
        court.
 12, If the probation officer deter ines that you pose a risk to another per on (includin an organization), the robation officer ay require you to notify the person about the
         risk an ou must co ly ith (hat instruction. The robation officer ay contact (he person and confirm (hat you ha e notified lite person about tltc risk.
 1 . You must ollo the instructions of the robation o ficer related to the conditions of supervision.

U. S. Probation Office Use Only
A U.S. probation officer has instructed me on the con itions specif ed by the court and has provi ed me with a written copy of this judgment containing these
con itions. For further information regarding these conditions, see Overview of Probatio d S pervised Release Conditions, available at:
www.uscourts. ov.


Defendant’s                                                                   Signature                                                        Dale
    Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 20 of 23 PageID #: 20

       Sheet 31) Su ervised Release


                                                                                                     J dgme t age 4 <>1'6
DEFENDANT; DANIEL R ROACH
CASE NUMBER: 5:19-CR-00267-3


                                SPECIAL CONDITIONS OF SUPERVISION (SP)
   1. Because the presentence report and/or otheY reliable sentencing information indicate a high risk of future
       Substance abuse, the defendant shall participate in a rogram, inpatient or outpatient, for the treatment of drug
       and/or alcoh l addiction, ependency, or buse which may include, but is not limited to, urine, breath, saliva,
       and skin testing should screening and/or assessment indicate treatment is needed. The defendant shall
       comply with the rules nd regulations of the treatment gency and allow the probation officer, in consult tion
       with the agency, to adjust the modality, duration, and intensity of treatment as needed. The defendant shall
      further submit to drug and/or alcohol testing techniques, in addition to those performed by the treatment
      agency, during and after formal treatment services.
   2. The defendant shall be subject to financial disclosure throughout the period of supervise release and shall
       provide U.S. Probation with all requested financial documentation. The defendant shall report all hou ehold
       income to U.S. P obation as requested. The defendant is prohibited from incurring new credit charge or
       opening additional lines of credit without approval of the probation officer.
   3. In the event restitution is not paid prior to the com encement of supervision, the defendant sh ll make
       monthly pay ents at a rate of not less than 10% of defendant s gross monthly income, to be paid to the U.S.
       District Clerk of Court. Payments shall begin within 30 days of the defendant s com encement of
      supervision in this case.
       Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 21 of 23 PageID #: 21

           Sheet 5 Criminal Monetary Penalties


                                                                                                                            Judgment Page 5 of ft
 DEFENDANT: DANIEL R ROACH
 CASE NUMBER: 5:19-CR-00267-3

                                            CRIMINAL MONETARY PENALTIES
     The defendant m st ay the total criminal monetary penalties nder the sched le of p y ents on Sheet 6.

                    Assessment                   Restitution             Fine             AVAA Assess ent*             JVTA Assessment**
 TOTALS               $200.00                    $1,817.70              $.00                      $.00                         $.00


       The etermin tion of restitution is defe re until                An Amended J dgme t in a Criminal Case (AO2A5C) will be entered
       after such deter in tion.

 KI The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant akes a artial payment, each payee shall receive an approximately proportione ayment, unless specified otherwise
       in the priorit order or ercentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims ust be
       paid before (he United State is paid.




Restitution of $1,817.70 to:

         Ccrtcgy Payment Solutions LLC
         PO Box 30046
         Ta pa, FL 33630-3046




      Restitution amount ordere pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the ate of the judgment, pur uant to 18 U.S.C. § 612(f). All of the pay ent options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 1 U.S.C. § 3612(g).

KI he court elermincd that the defendant does not have the ability to pay interest an /o penalties and it is or ered that:

      KI the interest and/or KI penalty requirement is aived for the fine |X] restitution.

          the interest and/or       penalty requirement for the       fine   restitution is modifie as follows:


 Amy, Vicky, an Andy Chil Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299..
  Justice for Victi s of Trafficking Act of 2015, Pub. L. No. 114-22.
     Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113 A of Title 18 or o fense committed on
or afte September 13, 1994, but before April 23, 1996.
      Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 22 of 23 PageID #: 22
A0                    R&ggjHID                                                                   TSBO
          Sheet 6 - Sched le of Payments

                                                                                                                             Judg ent Page 6 <>1'6
DEFENDANT:                 DANIEL R ROACH
CASE NUMBER:               5:l9-CR-00267-3



                                                   SCHEDULE OF PAYMENTS
Having assessed the defendant s ability to pay, payment of the total criminal monetary penalties is d e as follows:
A (3 L mp sum payment of S 2017.70 due im ediatel , balance due

               not later than , or
           |X] in accordance C, D, E, or |X] F belo ; or

B    P yment t begin immediately (may be combined ith                                  C,     D, or     F below); or
C   Pay ent in equal (e.g., weekly, m nthly, quarterly) installments of $ ove a period of
                      (e.g., m nth ' or years), to com ence (e.g., 30 or 60 days) after the date of this judgment; or

D     Payment in equal (e.g., w ekly, mo thly, q arterly) install ents of S over a period of
                 (e.g., m th or year ), to commence (e.g., 3 r 60 ays) after release rom imprisonment to a
           term of supervision; or

E   Payment during the ter of super i ed release ill com ence within (e.g.. 3 o 6 day ) after release from
       imprisonment. The court will set the payment plan based on an asse sment of the defen ant s ability to pay t that time; or

F El Special inst uctions regarding the payment of cri inal monetary penaltie :

           The Court orders that any federal income tax refund payable to the defendant from the Internal Revenue Service ill be turned
           over to the Clerk of Court and applied toward any outstanding balance with regard to the out tanding financial obligations
           ordered by the Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
durin the period of imprisonment. ll criminal monetary penalties, except those payments made through the Federal Bureau of Prisons
Inmate Fin ncial Responsibility Program, are made to the clerk of the court, or, unless ordered otherwise, criminal debt payment may be
made online at www.lawd.uscourts.gov/fees. Scroll do n and click the Criminal Debt (Restitution and Fines) hyperlink to proceed to the
secure online ay ent for .

The defendant shall receive credit for all payments previously made toward any criminal monetary pen lties imposed.

K) Joint and Several
       Defendant and Co-Defendant Names and Case Numbers (incl dingdef ndant n ber), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.
    Restitution of $957.43, jointly and severally with co-defendant Trinity T S arr (5:19-cr-00267-2)

    Re titution of $860.27, jointly and severally with co-defendant Nicholas D Keller (5:19-cr-00267-4 and Trinity T Smar (5:19-cr-267-2)
      The Court gives notice this case involves other defendants who may be held jointly and several liable for payment o all or part of the
    restitution ordered herein and may order such payment in the future.

    The defendant shall pay the cost of pro ecution.

    The de endant shall pay the followin court cost(s):

    The defendant hall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) a sessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) co munity restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
  Case 6:21-cr-00023-JDK-JDL Document 1 Filed 04/15/21 Page 23 of 23 PageID #: 23
  CaSasfe aHO0MZ6S mNWLHDcaamiffimferli2B2                                                             IPcRjffigaSlfld iZB Fag MD SOSSl



  PROB 22                                                                                                         DOCKE NU BER ( ran. Cowl)
  (Rev. 2/88)                                                                . TOW R. MOORE, CLERK
                                                                             WESTERN DISTRICT dF LOUISIANA        5:19CR00267-3
                                                                                S REVEPORT LOUISIANA
                            TRANSFER OF JURISDICTI N                                                              DOCKET NUMB Ree. Coi/r()

                                                                                                                   6:21CR23(01)
   ME AND DD ESS OF PROBATIO BR/SUPERVISED ELEASEE                          DISTRICT                              DIVISION
Daniel R, Roach                                                             Louisiana Western                     Shreveport

419 Hillside Blvd, Lot 41                                                   NAME OF SENTENCING JUDGE
                                                                            Chief Ju ge 8. Maurice Hicks, r,
Gun Barrel City, TX 75156                                                   DATES OF P OBATION/ FROM                           TO
                                                                            SUPERVISED RELE SE
                                                                                                             11/25/2020             11/24/2023
OFFENSE
Ct. 5: Frau by ire, Radio, or Tele is on - Wire Fraud with Forfeiture Notice [18:13 3]

Ct. 13: Passes Counterfeit Obligations or Securities - Possession of Counterfeit Obligations of the Unite States with
Forfeiture Notice [18:472]
                                                                                                                          Clerk s Ofiqe
P RT 1 - ORDER TR NSFERRING JURISDICTION
                                                                                                                          . _jUxub Copy ''.

UNITED STATES DISTRICT COUR FOR THE Western                                 di ric of Louisiana
                                                                                                                             prilT 3,2(12T
          IT IS HEREBY O DE ED that, pursuant to 18 U.S,C, 3605, the jur dic. ioi                                     >t1 l-.e ' 1

  or supervised releasee named above be transferred with the records of this Co
  District Court for the Eastern District of Texas
                                                                                                                                                 let Court
  of acceptance of jurisdiction. This Court hereby expressly consents that the pen
                                                                             „ , rr u   IjictbfLouisia a
  super ised release may be changed by the District Courtto which this trans for 1S made '. te ePfrt,LA j
  inquiry of this court



                                                                                               Urtllod Stales District J dge

This sentence mny be deleted in the discretion of the transferring Court,
PART 2 - ORDER ACCEPTING URISDIC ION

UNITED STATES DISTRICT COURT FOR THE J=aStern DISTRICT OF 6X33


          IT IS HEREBY O ERED that jurisdiction over the above-named probationer/supervised
  releasee be accepted and as umed by this Court from and after the entry of this or er.




     Apr l 12, 202 J \
                ffi e live Dale f
                                                                      c            Unlttd States Di lrict Jjdge
